PER CURIAM.
We agree with the former wife’s claim here that the findings of the general master’s report were not supported by substantial competent evidence. Furthermore, the report, adopted by the trial court, recommending that the former wife and the parties’ seven-year-old son be prohibited from relocating from Broward to Orange County, misapplies our holdings in Hill v. Hill, 548 So.2d 705 (Fla. 3d DCA 1989), review denied, 560 So.2d 233 (Fla.1990) and Sherman v. Sherman, 558 So.2d 149 (Fla. 3d DCA 1990). For both these reasons, it is clear that the trial court erred in denying the wife’s exceptions to the report and in ordering the parties to abide by the recommendations made.
*211Accordingly, we reverse the trial court’s order denying the motion to relocate. The motion is granted, and the cause is remanded for the establishment of an appropriate plan of visitation.